IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 779
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         AMENDMENT OF                               :
         PENNSYLVANIA RULES OF                      :         DOCKET
         EVIDENCE 803(1) AND 803(2)                 :
                                                    :


                                                ORDER


PER CURIAM

       AND NOW, this 25th day of October, 2018, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public comment
at 47 Pa.B. 7422 (December 9, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Evidence 803(1) and 803(2) are amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall be
effective December 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.